DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 06/19/2020, is acknowledged.

3.  Claims 1-10 are pending and under examination in this application.

  
4.  35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

5.  Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.

Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  

The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).

Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
The instant invention directs to a process of detecting and/or monitoring progression of lung cancer/IPF in a patient by measuring particular molecules, i.e. SPARC neoepitope LLARDFEKNY in the subjects and comparing the results to determine whether the subjects have having lung cancer or IPF.  

Following the instructions by the guidance, the invention claimed herein satisfies the requirement of the first prong because it directs to a process (method). 

Regarding Step 2A, prong one, the claims recite the patent-ineligible concept of an abstract idea / process.

Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.

The claims encompass performing steps of detecting and/or monitoring progression of lung cancer or IPF in a patient; contacting a patient biofluid sample with a genus of anti-LLARDFEKNY monoclonal antibody, determining the amount of binding  and correlating said amount of binding with values associated with normal healthy subjects and/or values associated with known lung cancer severity  and/or values obtained from said patient at  a previous time point  and /or a predetermined cut-off value.

The key active steps in the current application include, contacting a patient biofluid samples, measuring target molecules in the samples, and comparing the results from the measured samples. The current invention indeed applies a “law of nature”, i.e. correlating  the amount of antibody binding to LLARDFEKNY to particular values and abstract idea of comparing/correlating. 

Step 2B. Do the claims as a whole recite something “significantly more” than the judicial exception(s)? No.

The instant situation is directly analogous to that which was addressed in Mayo Collaborative Services v. Prometheus Laboratories, No. 10-1150 (March 20, 2012), in which claims directed to a method of giving a drug to a patient, measuring metabolites of that drug, and with a known threshold for efficacy in mind, deciding whether to increase or decrease the dosage of the drug, were not patent eligible subject matter.

Therefore, the claims recite a correlation which is a law of nature without additional elements that would transform the exception into a patent-eligible application of the exception, are not eligible subject matter under 35 U.S.C. § 101.

The claims inform a relevant audience about certain laws of nature (natural principle). The claims are directed to you natural phenome and that the claims cover any application of the natural phenome. The claims do not recite additional elements that amount to significantly more than the judicial exception.
 
The detection and/or monitoring progression of lung cancer or IPF is not markedly different from what exists in nature they are judicial exception. Using immunoassay such as competition assays, sandwich assays, enzyme-linked immunosorbent assays or radioimmunoassay, antibody-binding assay or a combination thereof add nothing specific to the laws of nature other than what is well-understood, routine, conventional activity, previously engaged in by those in the field (see for example US Pat. 9465030). Mayo Pp. 1298 – 1300. Further support for the view that simply appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patentable is provided in O’Reilly v. Morse, 15 How. 62, 114–115, 14 L.Ed. 601; Neilson v. Harford, Webster’s Patent Cases 295, 371; Bilski,; and Benson, supra, at 64, 65, 67, 93 S.Ct. 253. Pp. 1300 – 1301.

The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection. The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. 

The “determining” step is insufficient to make the claims patent eligible. The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception. It merely tells the users of the method to determine antibody binding to the peptides without further specification as to how the binding should be analyzed. The claim does not recite a new, innovative method for such determination. 

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.


6.  The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.  Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “a monoclonal antibody specifically reactive with an N- terminus amino acid sequence LLARDFEKNY (SEQ ID NO: 1), wherein the monoclonal antibody does not specifically recognize or bind an N-extended elongated version of said N-terminus amino acid sequence or an N-truncated shortened version of said N-terminus amino acid sequence” in claims 1 and 7 as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of that the monoclonal antibody does not specifically recognize or bind an N-extended elongated version of said N-terminus amino acid sequence or an N-truncated shortened version of said N-terminus amino acid sequence.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The written description standard set out in Ariad applies to antibodies. See Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1376-79 (Fed. Cir. 2017) ( applying the Ariad standard to antibodies claimed based on their binding and blocking activities); Abb Vie Deutschland GmbH & Co. v. Janssen
Biotech, Inc., 759 F.3d 1285, 1298-1300 (Fed. Cir. 2014) (same).

The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of SPARC N-terminus neoepitope LLARDFEKNY as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The instant Specification does not describe any specific antibodies that are suitable for use in the claimed methods. 

The specification on pages 12-13 discloses methods of making monoclonal anti-LLARDFEKNY-GGC-KLH (SEQ ID NO: 6) antibodies and obtain the supernatant from the antibody producing monoclonal hybridoma cells. The clone with the best reactivity towards the standard peptide was purified using protein-G-columns according to the manufacturer's 10 instructions.

The claims are generic because they include monoclonal antibodies to LLARDFEKNY (SEQ ID NO: 1, wherein the monoclonal antibody does not specifically recognize or bind an N-extended elongated version of said N-terminus amino acid sequence or an N-truncated shortened version of said N-terminus amino acid sequence.  The specification does not describe the genus of antibodies that have this binding properties.    The specification describes the antibody LLARDFEKNY and the properties of the antibody, not the structure of an antibody that has the recited binding properties so that the antibody can be recognized by itself.  The ability to screen for members of the genus does not describe the genus for the requirement of written description. 

"[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and function.". "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).

The claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

 Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. Similarly here, the claimed methods cannot be practiced without the anti-LLARDFEKNY monoclonal antibodies that do not specifically recognize or bind an N-extended elongated version of said N-terminus amino acid sequence or an N-truncated shortened version of said N-terminus amino acid sequence recited in the claims. 

Because the Specification fails to describe any single antibody having any of the functions recited in the claims, it necessarily fails to describe a representative number of species within the claimed genera. In addition, the Specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies. In addition, the Specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language. Therefore, the Specification fails to describe the antibodies required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed method as of the filing date of the instant application.

The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of the N-terminus neoepitope LLARDFEKNY (SEQ ID NO: 1) of SPARC in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen and the claimed antibody properties recited in claims 1 and 8,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-LLARDFEKNY antibodies to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

Artisans are well aware that knowledge of a given antigen (for instance SPARC N-terminal neoepitope LLARDFEKNY) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
 
Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of antibodies to N-terminus amino acid sequence LLARDFEKNY, including the claimed functional characteristics set forth in Claims 1 and 8, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims  AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163.
 
The specification at best describes plan for making antibodies that bind LLARDFEKNY and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).


Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 8.  No claim is allowed.

9.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Kehlet et al. Effect of MMP-13 degraded SPARC on type I collagen and its biomarker potential in colorectal cancer. Journal of Clinical Oncology, 2018, 36:4, suppl, 717-717.

(ii) Salaun et al. MMP-13 In-Vivo Molecular Imaging Reveals Early Expression in Lung Adenocarcinoma. PLoS ONE 10(7): e0132960.

(iii) Sasaki et al. Immunochemical and tissue analysis of protease generated neoepitopes of BM-40 (osteonectin, SPARC) which are correlated to a higher affinity binding to collagens. Matrix Biology 18:499-508, 1999.

Sasaki et al teaches immunochemical and tissue analysis of protease generated neoepitopes of BM-40 (aka osteonectin, SPARC) which are correlated wo a higher affinity binding to collagens. Sasaki et al teaches that proteolytic cleavage at single sites in the extracellular calcium-binding module of BM-40/SPARC/osteonectin either by an unknown endogenous protease (L197-L198—LARDFEKNY-CA) or several matrix metalloproteinases (E196-L197, LLARDFEKNY-CA,  Carboxy-terminal residues in bold were artificially introduced for coupling) was previously shown to enhance collagen binding activity 10-fold. Polyclonal rabbit antibodies were now obtained against synthetic peptide antigens containing either an N-terminal L197 or L198 and characterized by radioimmunoassay, ELISA, immunoblots and immunohistology. These neoepitope-specific antibodies reacted with proteolytically processed but not with uncleaved mouse and human BM-40 (N-extended elongated version). The cross-reaction between the two different neoepitopes was < 1%, indicating the immunodominant role of the N-terminal residues. Negligible or much lower levels of conversion were detected at the MMP-specific L197 site, however. Immunogold staining of mouse heart and a basement membrane-producing mouse tumor showed a distinct extracellular labeling for BM-40 and the L198 neoepitope but only a very weak reaction for the L197 neoepitope. This strongly indicates that these neoepitopes are generated in vivo and emphasizes a specific biological role for the proteolytic activation of BM-40.  (abstract, Table 1, Fig. 1).  Sasaki et al teach that the antibodies did not bind intact BM-40 and showed no or only little cross-reaction with the other peptide epitope (Fig. 1). They also distinguished both neoepitopes in a radioimmuno-inhibition assay (Table 2) indicating 1% cross-reaction. This indicated that the most N-terminal residues in each peptide neoepitope are crucial for antibody specificity (does not recognize N-truncated shortened version). Sasaki et al teaches the generation of neoepitope-specific antibodies to two adjacent protease-sensitive sites of BM-40 by coupling each peptide to hemocyanin a used to immunize two rabbits. After a single booster injection, all rabbits showed a high ELISA titer for a corresponding peptide–albumin conjugate, demonstrating the production of peptide-specific antibodies.  (see section 2.1 and 2.2).


(iv) Mort et al.  The use of cleavage site specific antibodies to delineate protein processing and breakdown pathway. Mol Patho. 1999; 52(1):11-8.

Mort et al teach a natural consequence of protein cleavage is the generation of a new N-terminus if the cleavage is carried out by an aminopeptidase, a new C-terminus if the hydrolyzing enzyme is a carboxypeptidase or novel N-termini and C-termini if an endopeptidase is involved. These termini are antigenically distinct from the same sequence present in the intact protein. Therefore, it is possible to generate antibodies that only recognize a peptide sequence if there is a primary amino group at the N-terminus or a carboxyl group at the C-terminus; the same sequence in the intact polypeptide is not recognized. The general term “antineoepitope antibody” has been used to describe such antibodies (see page 13, 1st col., top ¶ in particular). Mort et al teach that although cleavage site specific antibodies are now proving to be important reagents for understanding the fundamental aspects of connective tissue turnover, this technology has a much earlier history. The production of such antibodies using synthetic peptides as the immunizing antigen was reported in 1983, when both polyclonal and monoclonal antibodies were described that recognized fibrin but not its precursor fibrinogen. Since then, cleavage site specific antibodies have been used to study the proteolytic processing of proteinases-for example, in the case of calpain (see page 13, under Examples in particular). On page 15, under Methodology, Mort and Buttle teach that cleavage site specific antibodies can be produced both by the monoclonal or polyclonal route. Peptides equivalent to the amino acid sequences on either side of the scissile bond are synthesized by standard solid phase chemistry. It is crucial that the peptide contains the appropriate -amino or C-terminal carboxyl group. On page 14, end col., 1st full ¶, Mort et al teach that both monoclonal and polyclonal cleavage site specific antibodies have been produced that specifically recognize the new termini generated on cleavage of aggrecan by matrix metalloproteinases and by a still incompletely characterized activity termed “aggrecanase”, which cleaves the aggrecan interglobular region to generate the epitopes. In addition, Mort and Buttle teach that when the antibodies have been thoroughly characterized, cleavage site specific neoepitope antibodies can be used in ELISA, western blotting, and immunohistochemistry (kits and compositions) (see page 16, 2nd col., 3rd full ¶ in particular).

(v) Koukourakis et al.  Enhanced Expression of SPARC/Osteonectin in the Tumor-associated Stroma of Non-Small Cell Lung Cancer Is Correlated with Markers of Hypoxia/ Acidity and with Poor Prognosis of Patients. CANCER RESEARCH 63, 5376 –5380, September 1, 2003.  

(vi) Sangaletti et al. SPARC Oppositely Regulates Inflammation and Fibrosis in Bleomycin-Induced Lung Damage.  Am J Pathol. 2011 Dec; 179(6): 3000–3010.


10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 3, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644